MEMORANDUM *
Petitioner Franklin Carrico appeals from the district court’s denial of his petition for a writ of habeas corpus. After careful consideration of the record, the briefs and the oral arguments, we affirm the judgment of the district court for the reasons provided in the well-reasoned Report and Recommendation filed by Magistrate Judge John L. Weinberg on August 18, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.